         Case 7:18-cr-00625-KMK Document 73 Filed 10/09/20 Page 1 of 1
           Case 7:18-cr-00625-KMK Document 72 Filed 10/05/20 Page 1 of 1




                                 Paul P. Rinaldo
                                  Attorney At Law

50 Main Street, Suite 1000                                    Tel: (914) 682-2015
White Plains, NY 10606                                        Cell: (914) 374-2337
Email: prinaldolaw@aolcom




                                            October 5, 2020
VIA ECF

Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

                Re: United States v. Andrea Grossman
                    18 CR 625(KMK)

Dear Judge Karas:

     I respectfully request that the defendant's sentencing,
currently scheduled for October 21, 2020, be adjourned to any date
convenient to the Court approximately three weeks after the
sentencing of her co-defendant James Spina which is now scheduled
for October 29, 2020.

     Some of the issues at Mr. Spina's sentencing are relevant to
Ms. Grossman sentencing and thus I am requesting that she be
sentenced after Mr. Spina.

     Assistant United States Attorney Nicholas S. Bradley has no
objection to this request.


                                            Respectfully submitted,

                                            / s / Paul P. Rinaldo

                                            Paul P. Rinaldo




                                                     '·y,.a~TH
                                                           · · M .·KARASu'·~oJ
                                                                    .    ·-~- .
                                                           ) o/ c; / Jo'd o
